           Case 2:19-cv-01859-RSM-BAT Document 51 Filed 09/15/20 Page 1 of 1




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   DAVID ALLEN GILLUM,

 9                               Plaintiff,                 CASE NO. 2:19-cv-01859-RSM-BAT

10           v.                                             ORDER DENYING PLAINTIFF’S
                                                            MOTION TO COMPEL WITH
11   OWENS, et al.,                                         LEAVE TO RENEW

12                               Defendant.

13          Pro se plaintiff moves to compel defendants to respond to his request for production and
14   first set of interrogatories that were sent on the discovery cutoff date. Dkt. 50. The Court notes
15   that such discovery requests are untimely because a party must be given adequate time to submit
16   responses before the discovery cutoff date. See, e.g., Fed. R. Civ. P. 33(b)(2) (“The responding
17   party must serve its answers and any objections within 30 days after being served with the
18   interrogatories.”). The Court therefore DENIES plaintiff’s motion to compel but permits
19   plaintiff LEAVE TO RENEW his motion, if necessary, after defendants’ pending summary
20   judgment motion has been resolved.
21          DATED this 15th day of September, 2020.
22

23                                                              A
                                                           BRIAN A. TSUCHIDA
                                                           Chief United States Magistrate Judge

     ORDER DENYING PLAINTIFF’S MOTION
     TO COMPEL WITH LEAVE TO RENEW - 1
